In an action to recover damages for alleged racial discrimination in hiring practices, the defendant appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 23, 1990, which, inter alia, denied its motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*523We find that the Supreme Court properly denied the defendant’s motion to dismiss the complaint as barred by the Statute of Limitations. Based upon the facts and circumstances of this case, the principle of equitable estoppel barred the defendant from asserting the Statute of Limitations as an affirmative defense. The plaintiff established that the defendant induced him to refrain from timely commencing an action (see, Dupuis v Van Natten, 61 AD2d 293).
Furthermore, the plaintiff was not required to serve a notice of claim. Employment discrimination claims brought pursuant to Executive Law § 296 are not subject to notice of claim provisions (see, General Municipal Law § 50-e; Public Authorities Law § 1212). Lawrence, J. P., Copertino, Pizzuto and Santucci, JJ., concur.